Exhibit 10.1

[gxi0d5o3khs0000001.jpg]

TECHTARGET, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

TechTarget, Inc., a Delaware corporation (the “Company”), hereby grants the
following restricted stock units pursuant to its 2017 Stock Option and Incentive
Plan and subject to the terms and conditions attached hereto and incorporated
herein by reference.

NOTICE OF GRANT

Name of recipient (the “Participant”):

 

Grant Date:

 

Number of Restricted Stock Units (“RSUs”) granted:

 

Vesting Start Date:

 

Vesting Schedule:

Vesting Date

Number of Shares that Vest on Vesting Date

 

 

 

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein. This grant of RSUs and the terms and conditions are subject
to any special terms and conditions as set forth in any Appendix attached hereto
and incorporated herein by reference.

 

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

TECHTARGET, INC.

 

 

 


Signature of Participant

 


Street Address

 

By:___

Name: Charles D. Rennick

Title: Vice President & General Counsel


City/State/Zip Code

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TECHTARGET, INC.

RESTRICTED STOCK UNIT AGREEMENT

INCORPORATED TERMS AND CONDITIONS

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company or any
of its subsidiaries or other affiliates, by the Participant, the Company has
granted to the Participant, subject to the terms and conditions set forth in
this Restricted Stock Unit Agreement (this “Agreement”) and in the Company’s
2017 Stock Option and Incentive Plan (the “Plan”), an award with respect to the
number of restricted stock units (the “RSUs”) set forth in the Notice of Grant
that forms part of this Agreement (the “Notice of Grant”). Each RSU represents
the right to receive one share of Common Stock, $0.001 par value per share, of
the Company (the “Common Stock”) upon vesting of the RSU, subject to the terms
and conditions set forth herein.  

2.Vesting.

The RSUs shall vest in accordance with the Vesting Schedule set forth in the
Notice of Grant (the “Vesting Schedule”). Upon the vesting of the RSUs, the
Company will deliver to the Participant subject to the distribution provisions
set forth in Appendix A attached hereto and incorporated herein, for each RSU
that becomes vested, one share of Common Stock, subject to the payment of any
taxes pursuant to Section 7. The Common Stock will be delivered to the
Participant as soon as practicable following each vesting date, but in any
event, the shares will be delivered no later than March 15 of the year after the
year of vesting except to the extent otherwise permitted or required by Section
409A of the Internal Revenue Code and the Treasury Regulations issued thereunder
(“Section 409A”).

3.Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to be an employee, director or officer
of, or consultant or advisor to, the Company or its applicable subsidiary or
affiliate, as applicable, the employees, officers, directors, consultants, or
advisors of which are eligible to receive awards under the Plan (an “Eligible
Participant”), for any reason or no reason, with or without cause, all of the
RSUs that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation. The
Participant shall have no further rights with respect to the unvested RSUs or
any Common Stock that may have been issuable with respect thereto.

4.Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

- 2 -

 

--------------------------------------------------------------------------------

 

5.Rights as a Shareholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.  

6.Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which can be
obtained by the Participant by emailing legal@techtarget.com. The Participant
hereby acknowledges and agrees to be bound by all the terms and provisions of
the Plan.

7.Tax Matters.  

(a)Acknowledgments; No Section 83(b) Election. The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the award of RSUs and the Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents with respect to the tax consequences relating to the
RSUs.  The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the RSUs. The
Participant acknowledges that no election under Section 83(b) of the Internal
Revenue Code, as amended, is available with respect to RSUs.  

(b)Withholding.  The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. At the Company’s sole option,
the Participant shall satisfy the Company’s required tax withholding obligation
by, among other methods (i) the Company withholding shares of Common Stock that
would otherwise be issued pursuant to the vesting of the RSUs with an aggregate
fair market value as of the date of withholding that would satisfy the
withholding amount due, (ii) the Participant transferring to the Company shares
of Common Stock owned by the Participant with an aggregate fair market value as
of the date of the withholding that would satisfy the withholding amount due
(which shares are not subject to any vesting, forfeiture, transferability or
other restrictions or limitations, or (iii) the Participant engaging in a “sale
to cover”, i.e. an open market sale of that number of shares of Common Stock
required to be sold in order to satisfy the tax withholding liability due upon
delivery of shares of Common Stock. The Company shall not deliver any shares of
Common Stock to the Participant until it is satisfied that all required
withholdings have been made.  

8.Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement by and among, as applicable, the Company and
any Subsidiary, for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

- 3 -

 

--------------------------------------------------------------------------------

 

The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any affiliate of the Company, details of all RSUs or any other entitlement to
Shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”).

The Participant understands that Personal Data may be transferred to Morgan
Stanley, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country, or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, Morgan Stanley and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
the Participant may elect to deposit any Shares received upon vesting of the
RSUs. The Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, view Personal Data, request additional information about the storage
and processing of Personal Data, require any necessary amendments to Personal
Data or refuse or withdraw the consents herein, without cost, by contacting in
writing a representative of the Company’s Legal Department at
legal@techtarget.com. The Participant understands, however, that refusal or
withdrawal of consent may affect the Participant’s ability to realize benefits
from the RSUs. For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact the Company’s Legal Department.

9.Miscellaneous.

(a)Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b)No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the RSUs is contingent upon his or
her continued status as an Eligible Participant, this Agreement does not
constitute an express or implied promise of continued service relationship with
the Participant or confer upon the

- 4 -

 

--------------------------------------------------------------------------------

 

Participant any rights with respect to a continued service relationship with the
Company or any subsidiary or other affiliate of the Company.

(c)Section 409A. The RSUs awarded pursuant to this Agreement are intended to be
exempt from or comply with the requirements of Section 409A.  The delivery of
shares of Common Stock on the vesting of the RSUs may not be accelerated or
deferred unless permitted or required by Section 409A.

(d)Participant’s Acknowledgements. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(e)Change in Control. In the event of Change in Control Event (as defined in the
Plan), the provisions of Section 11(c)(3) of the Plan shall govern the RSUs
granted under this Agreement.

(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.  

(g)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Compensation Committee of the Board of Directors of the Company.

(h)Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided.  Each notice shall be deemed to have been given on the
date it is received.  Each notice to the Company shall be addressed to it at its
office at 275 Grove St. Newton, MA 02466 Attn:  General Counsel. Each notice to
the Participant shall be addressed to the Participant at the Participant’s
address provided on the Notice of Grant.

(i)Governing Law; Dispute Resolution. This Agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without regard to any applicable conflicts of laws provisions.  

 

- 5 -

 

--------------------------------------------------------------------------------

 

TECHTARGET, INC.

RESTRICTED STOCK UNIT AGREEMENT

APPENDIX A

Deferral Schedule Dated ___________, 20__

Reference is hereby made to that certain Restricted Stock Unit Agreement with a
Grant Date of ___________, 20__ by and between TechTarget, Inc. and
_____________ (the “RSU Agreement”) pursuant to which the Participant was
granted _____________ RSUs (the “Award”). All capitalized terms used herein and
not defined shall have the meanings ascribed thereto in the RSU Agreement.

1.Vesting Dates.

The Shares shall vest in equal tranches on each Vesting Date provided in the
Notice of Grant (the “Vesting Dates”).

2.Delivery Dates.

Because the Vesting Dates do not fall within open trading window periods under
the Company’s Policy on Insider Trading and Disclosure (or any successor policy)
(the “Policy”), and in order to provide for the orderly delivery of Shares
pursuant to the Award, the vesting tranches shall be delivered as follows:

The ______, ______and _____ vesting tranches shall be delivered to the
Participant on the __________ day of the next open trading window following the
applicable Vesting Date in ______, ______and _____, respectively, but in no
event later than ______, ______and _____, respectively. In no event shall the
Shares be delivered to the Participant earlier than, or later than, such date
unless permitted or required by Section 409A.

 

 